(1)

vs.

(1)

(2)

(3)

(4)
(6)
(6)
©)
(8)
(°)

(10)

(11)

(12)

(13)

Case 5:19-cv-00113-SLP Document 1-4 Filed 02/05/19 Pagullll Maa Ul A

48*

IN THE DISTRICT COURT OF CLEVELAND COUNTY
STATE OF OKLAHOMA

PATRICIA THOMPSON, as Personal
Representative of the Estate of
MARCONIA LYNN KESSEE

Plaintiff,

BOARD OF COUNTY
COMMISSIONERS FOR
CLEVELAND COUNTY, an
Oklahoma Political Subdivision;

CLEVELAND COUNTY SHERIFF’S
OFFICE, a county law enforcement

agency;

TODD R. GIBSON, in his official and
individual capacities;

ZACKERY ANDREWS, an individual;
BRIAN KNAPP, an individual;

CODY BARR, an individual;

STACY SHIFFLETT, an individual;
STEPHEN SCOTT, an individual;

CITY OF NORMAN, an Oklahoma
Municipality;

CITY OF NORMAN POLICE
DEPARTMENT, a municipal law
enforcement agency;

KEITH HUMPHREY, in his official
and individual capacities;

KYLE CANAAN, an individual;

DANIEL BROWN, an individual;

Nee Nee Nee Nee Nee Nee Nee Nunee Nee Ner Nee” Nee” Name Nee Nee Nee” Name” Nee Nee Nem” Nee Nae Ne Nee Nee Ne Nee Nee Nee Ne Nr Nee Nee” Ne” Nn Nee” Nee Nr Nee” Nee Ne Nee ee” ee”

STATE OF OKLAHO
CLEVELAND COUNTY SS.

FILED In The

Office Wee
JA 019

In the office of the
Court Clerk MARILYN WILLIAMS

CaseNo. C S-2 9(q-H/

EXHIBIT

ou

 
Case 5:19-cv-00113-SLP Document 1-4 Filed 02/05/19 Page 2 of 2

(14) TURN KEY HEALTH CLINICS, LLC,
an Oklahoma Limited Liability
Company;

(15) CLAYTON RICKERT, an individual,

(16) NORMAN REGIONAL HOSPITAL
AUTHORITY d/b/a NORMAN
REGIONAL HOSPITAL,

a public trust;

(17) EMERGENCY SERVICES OF
OKLAHOMA, P.C., a Domestic

Professional Corporation;

(18) STEVEN M. ROBERTS, D.O., an
individual;

(19) JUSTIN L. HOLBROOK, A.P.R.N.

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
C.N.P., an individual; )
)
)

Defendants.
ENTRY OF APPEARANCE
To the Clerk of this Court and all parties of record:

I hereby enter my appearance as counsel in this case for Plaintiff.

  
  

I certify that I am admitted to practice in this Court.

icks, OBA# 22176
1332 SW 89" Street
Oklahoma City, OK 73159
Telephone: (405) 703-4567
Facsimile: (405) 703-4061
E-mail: jason@Jhllaw.com

ATTORNEY FOR PLAINTIFF

 
